DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 5-7, 9, 11-13, 15-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Vemparala et al (US 2014/0007155) (Vemparala).
Regarding claim 1, Vemparala discloses a data processing system comprising:
a receiver configured to receive a television broadcast;
[0036] FIG. 3 depicts example methods 300 for brand detection in audiovisual media, including for media that is or is about to be broadcast. These and other methods described herein are shown as sets of blocks that specify operations performed but are not necessarily limited to the order shown for performing the operations by the respective blocks. In portions of the following discussion reference may be made to environment 100 of FIG. 1 and entities detailed in FIGS. 1 and 2, reference to which is made for example only. The techniques are not limited to performance by one entity or multiple entities operating on one device.
[0037] Block 302 detects a brand within audiovisual media that has or is going to be broadcast. Block 302 may be performed remote from a display on which the media is presented, such as at remote device 104, or local to the display, such as at computing device 102. For the remote case, assume that remote detector 112 of remote device 104 receives audiovisual media 114 from another entity prior to broadcasting audiovisual media 114 from remote device 104 and to computing device 102.
a database of previously-stored audio fingerprints; and
([0071] and visual fingerprint library 122 and Fig. 9 for Object Library 120 or Visual finger print Library 122 see also [0022]-[0030] and Fig. 3 and [0037]-[0039] and [0055] and claim 1 for Vemparala discloses a brand detection in an audio visual media just prior to rendering. Detecting may be performed by visual or audio object recognition or by recognizing a fingerprint. For object recognition, remote detector 112 and/or local detector 210 (herein "detector") compares audio or visual aspects of audiovisual media 114 against objects in object library 120) 
an audio fingerprint system operating in conjunction with the database of previously-stored audio fingerprints, wherein the audio fingerprint system is configured to analyze the received television broadcast and to identify a portion of the content provided in the received broadcast television stream based upon a comparison of an audio fingerprint of the television broadcast to the database of previously-stored audio fingerprints.
([0029], [0052]-[0058] and Fig. 6, Fig. 9 for Brand advertisement 116 , [0025] and [0030] for the system detects the  brand within an included advertisement and then enable an interactive experience associated with the brand or determine to present another advertisement associated with that brand; see also [0046]-[0049] for “[b]lock 304 presents or causes presentation of, on a display in which the audiovisual media is being presented, an advertisement associated with the brand or an indication of a selectable interactive experience associated with the brand”).
 (Fig. 6 and [0053]-[0058] specifically for step 608 after displaying the advertisement , user is able to  select of the selectable interactive options related to the advertisement. This selection may be received through various audio-sensing devices 204. See also ([0071] and visual fingerprint library 122 and Fig. 9 for Object Library 120 or Visual finger print Library 122 see also [0022]-[0030] and Fig. 3 and [0037]-[0039] and [0055] and claim 1 for Vemparala discloses a brand detection in an audio visual media just prior to rendering. Detecting may be performed by visual or audio object recognition or by recognizing a fingerprint. For object recognition, remote detector 112 and/or local detector 210 (herein "detector") compares audio or visual aspects of audiovisual media 114 against objects in object library 120).

Regarding claim 2, Vemparala discloses the data processing system of claim 1 further comprising a content management system configured to provide a remotely-located client device with information about the identified portion of the received television broadcast.
[0031] With regard to the example computing device 102 of FIG. 1, consider a detailed illustration in FIG. 2. Computing device 102 can each be one or a combination of various devices, here illustrated with six examples: a laptop computer 102-1, a tablet computer 102-2, a smartphone 102-3, a set-top box 102-4, a desktop 102-5, and a gaming system 102-6, though other computing devices and systems, such as televisions with (or without) computing capabilities, netbooks, and cellular phones, may also be used. As will be noted in greater detail below, in some embodiments the techniques operate through remote device 104. In such cases, computing device 102 may forgo performing computing operations relating to the techniques, and thus need not be capable of computing operations.

Regarding claim 3, Vemparala discloses the data processing system of claim 2 wherein the content management system is configured to notify the remotely-located client device of the identified portion in real time as the remotely-located client device is receiving the television broadcast.
[0038] For the local case, assume that local detector 210 of computing device 102 of FIG. 2 receives audiovisual media 114 through a broadcast, such as through radio, cable, or satellite. Local detector 210 may detect the brand in real-time as the media is rendered on display 202, just prior to rendering, or just after rendering (e.g., within a few seconds).


Regarding claim 5, Vemparala discloses the data processing system of claim 4 wherein the data comprises an identification of a time that the identified portion appears in the television broadcast.
[0023] Generally, presentation device 102 presents audiovisual media, such as programs and advertisements, to an audience having one or more users. Remote device 104 provides the programs, and in some cases also advertisements, interactive experiences, and other media, through communication network 106. These programs can be broadcast through radio (e.g., UHF, VHF), satellite, a wireless local area network (WLAN), or cable, to name a few. Programs, when broadcast, are generally provided at a scheduled time. Programs may also be provided in a liner fashion and intended to be presented as received or nearly immediately to being provided, though the programs may be stored prior to presentation, such as in memory of a digital video recorder of a set-top box or gaming system.

Regarding claim 6, Vemparala discloses the data processing system of claim 2 wherein the client management system is further configured to direct the remotely-located client device to execute an action associated with the identified portion of the television broadcast.
[0051] Concluding the Packard example set forth above, assume that the detector presents an indication that an interactive experience can be selected. FIG. 5 illustrates an example indication 502 that is selectable by a viewer of the program during the presentation of the racing program in which the Packard brand is detected. The detector presents indication 502 through the device on which the racing program is displayed. Here assume that gaming system 102-6 of FIG. 2 indicates, on display 504, that selection can be made through a gaming controller button "A" or a hand wave sensed by a motion-sensing camera.

Regarding claim 7, Vemparala discloses the data processing system of claim 6 wherein the action comprises providing additional information to the viewer while the identified portion of the television broadcast is being presented.
[0051] Concluding the Packard example set forth above, assume that the detector presents an indication that an interactive experience can be selected. FIG. 5 illustrates an example indication 502 that is selectable by a viewer of the program during the presentation of the racing program in which the Packard brand is detected. The detector presents indication 502 through the device on which the racing program is displayed. Here assume that gaming system 102-6 of FIG. 2 indicates, on display 504, that selection can be made through a gaming controller button "A" or a hand wave sensed by a motion-sensing camera.

Regarding claim 9, Vemparala discloses the data processing system of claim 6 wherein the action comprises replacing the identified portion of the television broadcast with other content.
[0063] Block 706, responsive to selection of the interactive experience, causes presentation of the interactive experience associated with the brand. Note that methods 700 may be performed in whole or in part at a computing device associated with the display or remotely. Thus, in one case local detector 210 acts at a computing device associated with the display, such as through a set-top box, and presents the advertisement and the indication on a display associated with the set-top box. In another case, remote detector 112 acts remote from a display on which the audiovisual media program is caused to be presented and causes presentation by broadcasting the advertisement within the audiovisual media program.

Regarding claim 11, Vemparala discloses a method executable by a data processing system to automatically identify portions of a television broadcast, the method comprising:
receiving the television broadcast at the data processing system;
[0036] FIG. 3 depicts example methods 300 for brand detection in audiovisual media, including for media that is or is about to be broadcast. These and other methods described herein are shown as sets of blocks that specify operations performed but are not necessarily limited to the order shown for performing the operations by the respective blocks. In portions of the following discussion reference may be made to environment 100 of FIG. 1 and entities detailed in FIGS. 1 and 2, reference to which is made for example only. The techniques are not limited to performance by one entity or multiple entities operating on one device.
[0037] Block 302 detects a brand within audiovisual media that has or is going to be broadcast. Block 302 may be performed remote from a display on which the media is presented, such as at remote device 104, or local to the display, such as at computing device 102. For the remote case, assume that remote detector 112 of remote device 104 receives audiovisual media 114 from another entity prior to broadcasting audiovisual media 114 from remote device 104 and to computing device 102.
media just prior to rendering. Detecting may be performed by visual or audio object recognition or by recognizing a fingerprint. For object recognition, remote detector 112 and/or local detector 210 (herein "detector") compares audio or visual aspects of audiovisual media 114 against objects in object library 120).
analyzing audio content of the television broadcast to generate an audio fingerprint in a portion of the audio content; and
 ([0029], [0052]-[0058] and Fig. 6, Fig. 9 for Brand advertisement 116 , [0025] and [0030] for the system detects the  brand within an included advertisement and then enable an interactive experience associated with the brand or determine to present another advertisement associated with that brand; see also [0046]-[0049] for “[b]lock 304 presents or causes presentation of, on a display in which the audiovisual media is being presented, an advertisement associated with the brand or an indication of a selectable interactive experience associated with the brand”).
 (Fig. 6 and [0053]-[0058] specifically for step 608 after displaying the advertisement , user is able to  select of the selectable interactive options related to the advertisement. This selection may be received through various audio-sensing devices 204. See also ([0071] and visual fingerprint library 122 and Fig. 9 for Object Library 120 or Visual finger print Library 122 see also [0022]-[0030] and Fig. 3 and [0037]-[0039] and [0055] and claim 1 for Vemparala discloses a brand detection in an audio visual


comparing the identified audio fingerprint to audio fingerprints stored in a database to thereby identify the portion of the television broadcast based on the generated audio fingerprint.
([0029], [0052]-[0058] and Fig. 6, Fig. 9 for Brand advertisement 116 , [0025] and [0030] for the system detects the  brand within an included advertisement and then enable an interactive experience associated with the brand or determine to present another advertisement associated with that brand; see also [0046]-[0049] for “[b]lock 304 presents or causes presentation of, on a display in which the audiovisual media is being presented, an advertisement associated with the brand or an indication of a selectable interactive experience associated with the brand”).
 (Fig. 6 and [0053]-[0058] specifically for step 608 after displaying the advertisement , user is able to  select of the selectable interactive options related to the advertisement. This selection may be received through various audio-sensing devices 204. See also ([0071] and visual fingerprint library 122 and Fig. 9 for Object Library 120 or Visual finger print Library 122 see also [0022]-[0030] and Fig. 3 and [0037]-[0039] and [0055] and claim 1 for Vemparala discloses a brand detection in an audio visual

Regarding claim 12, Vemparala discloses the method of claim 11 further comprising providing a remotely- located client device with information about the identified portion of the received television broadcast.
[0031] With regard to the example computing device 102 of FIG. 1, consider a detailed illustration in FIG. 2. Computing device 102 can each be one or a combination of various devices, here illustrated with six examples: a laptop computer 102-1, a tablet computer 102-2, a smartphone 102-3, a set-top box 102-4, a desktop 102-5, and a gaming system 102-6, though other computing devices and systems, such as televisions with (or without) computing capabilities, netbooks, and cellular phones, may also be used. As will be noted in greater detail below, in some embodiments the techniques operate through remote device 104. In such cases, computing device 102 may forgo performing computing operations relating to the techniques, and thus need not be capable of computing operations.

Regarding claim 13, Vemparala discloses the method of claim 12 providing comprises notifying the remotely- located client device of the identified portion in real time as the remotely-located client device is receiving the television broadcast.
[0038] For the local case, assume that local detector 210 of computing device 102 of FIG. 2 receives audiovisual media 114 through a broadcast, such as through radio, cable, or satellite. Local detector 210 may detect the brand in real-time as the media is rendered on display 202, just prior to rendering, or just after rendering (e.g., within a few seconds).

Regarding claim 15, Vemparala discloses the method of claim 14 wherein the data comprises an identification of a time that the identified portion appears in the television broadcast.
[0023] Generally, presentation device 102 presents audiovisual media, such as programs and advertisements, to an audience having one or more users. Remote device 104 provides the programs, and in some cases also advertisements, interactive experiences, and other media, through communication network 106. These programs can be broadcast through radio (e.g., UHF, VHF), satellite, a wireless local area network (WLAN), or cable, to name a few. Programs, when broadcast, are generally provided at a scheduled time. Programs may also be provided in a liner fashion and intended to be presented as received or nearly immediately to being provided, though the programs may be stored prior to presentation, such as in memory of a digital video recorder of a set-top box or gaming system.

Regarding claim 16, Vemparala discloses the method of claim 12 further comprising directing the remotely- located client device to execute an action associated with the identified portion of the television broadcast.
[0051] Concluding the Packard example set forth above, assume that the detector presents an indication that an interactive experience can be selected. FIG. 5 illustrates an example indication 502 that is selectable by a viewer of the program during the presentation of the racing program in which the Packard brand is detected. The detector presents indication 502 through the device on which the racing program is displayed. Here assume that gaming system 102-6 of FIG. 2 indicates, on display 504, that selection can be made through a gaming controller button "A" or a hand wave sensed by a motion-sensing camera.

Regarding claim 17, Vemparala discloses the method of claim 16 wherein the action comprises providing additional information to the viewer while the identified portion of the television broadcast is being presented.
[0051] Concluding the Packard example set forth above, assume that the detector presents an indication that an interactive experience can be selected. FIG. 5 illustrates an example indication 502 that is selectable by a viewer of the program during the presentation of the racing program in which the Packard brand is detected. The detector presents indication 502 through the device on which the racing program is displayed. Here assume that gaming system 102-6 of FIG. 2 indicates, on display 504, that selection can be made through a gaming controller button "A" or a hand wave sensed by a motion-sensing camera.

Regarding claim 19, Vemparala discloses the method of claim 16 wherein the action comprises replacing the identified portion of the television broadcast with other content.
[0063] Block 706, responsive to selection of the interactive experience, causes presentation of the interactive experience associated with the brand. Note that methods 700 may be performed in whole or in part at a computing device associated with the display or remotely. Thus, in one case local detector 210 acts at a computing device associated with the display, such as through a set-top box, and presents the advertisement and the indication on a display associated with the set-top box. In another case, remote detector 112 acts remote from a display on which the audiovisual media program is caused to be presented and causes presentation by broadcasting the advertisement within the audiovisual media program.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vemparala et al (US 2014/0007155) (Vemparala) in view of Kim (US 20070162948 A1) (Kim) .
Regarding claim 4, Vemparala fails to disclose  the data processing system of claim 2 wherein the content management system is configured to notify the remotely-located client device of the identified portion in data provided as part of an electronic program guide.
In the same field of endeavor, Kim discloses a method/system the data processing system of claim 2 wherein the content management system is configured to notify the remotely-located client device of the identified portion in data provided as part of an electronic program guide.

    PNG
    media_image1.png
    442
    614
    media_image1.png
    Greyscale


see also Fig. 4 and [0044]-[0049] for personal video recorder (PVR) apparatus, in which an advertisement is provided, includes a broadcasting signal receiver to receive a broadcasting signal transmitted from a broadcasting station, an electronic program guide (EPG) analyzer to analyze EPG information included in the broadcasting signal, an editor to edit certain advertisement data according to the analysis result of the EPG analyzer, and an outputter to output the broadcasting signal received by the broadcasting signal receiver and the advertisement data edited by the editor. With such a PVR apparatus an advertisement can be provided that suits the characteristics of a user and is displayed to the user at a set time.
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method/ system of providing the user with the EPG data including ad event data as disclosed by Kim to the method/system of displaying an advertisement in accordance to the identified audio finger print as discloses by Vemparala for the purpose of providing the user with additional information like advertisement in EPG data.

Regarding claim 14, Vemparala fails to disclose  the method of claim 12 providing comprises notifying the remotely- located client device of the identified portion in data provided as part of an electronic program guide.
In the same field of endeavor, Kim discloses a method/system the data processing system of claim 2 wherein the content management system is configured to notify the remotely-located client device of the identified portion in data provided as part of an electronic program guide.

    PNG
    media_image1.png
    442
    614
    media_image1.png
    Greyscale


see also Fig. 4 and [0044]-[0049] for personal video recorder (PVR) apparatus, in which an advertisement is provided, includes a broadcasting signal receiver to receive a broadcasting signal transmitted from a broadcasting station, an electronic program guide (EPG) analyzer to analyze EPG information included in the broadcasting signal, an editor to edit certain advertisement data according to the analysis result of the EPG analyzer, and an outputter to output the broadcasting signal received by the broadcasting signal receiver and the advertisement data edited by the editor. With such a PVR apparatus an advertisement can be provided that suits the characteristics of a user and is displayed to the user at a set time.
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method/ system of providing the user with the EPG data including ad event data as disclosed by Kim to the method/system of displaying an advertisement in accordance to the identified audio finger print as discloses by Vemparala for the purpose of providing the user with additional information like advertisement in EPG data.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vemparala et al (US 2014/0007155) (Vemparala) in view of Berkson et al. (US 2004/0148424) (Berkson). 
Regarding claim 20 Vemparala fails to disclose discloses the claimed invention except method of claim 16 wherein the action comprises skipping over the identified portion of the television broadcast during playback.
In the same field of endeavor, Berkson discloses a system wherein the action comprises skipping over the identified portion of the television broadcast during playback ([0079]). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to incorporate the method/ system of skipping through advertising content as disclosed by Berkson to the method/system of displaying an advertisement in accordance to the identified audio finger print as discloses by Vemparala for the purpose of skipping through advertising content.

Allowable Subject Matter
Claims 8, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 5712727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422